AO 106 (Rev. 04/10) Application for a Search Warrant

                                          UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of Wisconsin

          In the Matter of the Search of:
                                                                     )
  THE CELLULAR DEVICE ASSIGNED IPv6                                  )
  ADDRESS: 2607:fb90:0cda:d807:4dlb:b9ae:b4fd:f09c,                  )       Case No.          L- tJ· AT- 1 S
                                                                                           -------=-----'-------
  UTILIZED ON 2020-03-02 03:17:29 UTC, WHICH                         )
  IS STORED AT PREMISES CONTROLLED BY                                )
  T-MOBILE                                                           )

                                          APPLICATION FOR A SEARCH WARRANT
        I, Clinton Blauser, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of pe1jmy that I have reason to believe that on the following person or property:

  See Attachment A



over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

  See Attachment B




The basis for the search under Fed. R. Crim P. 41(c) is:
        IZl evidence of a crime;
        D contraband, fruits of crime, or other items illegally possessed;
        D property designed for use, intended for use, or used in committing a crime;
        D a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Sections 1073 and 2


The application is based on these facts: See Affidavit in Support of Application for Search Warrant.

IZl Delayed notice of 180 days (give exact ending date if more than 30 days: August 30, 2020 ) is requested under 18 U.S.C.
§ 3103 a, the basis of which is set forth on the attached sheet.



                                                                                       Applicant's signature

                                                                              Clinton Blauser, Deputy, U.S. Marshal Service
                                                                                   /~rinted Name       1d Title
                                                                                       t
Sworn to before me and signed in my presence:




City and State: Milwaukee, Wisconsin
                                                                                       Printed Name and Title

                            Case 2:20-mj-00095-WED Filed 03/03/20 Page 1 of 20 Document 1
                                AFFIDAVIT IN SUPPORT OF
                         AN APPLICATIONFORASEARCHWARRANT

         I, Clinton Blauser, being first duly sworn, hereby depose and state as follows:

                         INTRODUCTION AND AGENT BACKGROUND

         1.       I make this affidavit in support of an application for a search wanant under Federal

Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the location

of the cellular telephone assigned IPv6 address: 2607:fb90:0cda:d807:4dlb:b9ae:b4fd::fD9c,

utilized on 2020-03-02 03: 17 :29 UTC 1 (the "TARGET CELL PHONE"), whose service provider

is T-Mobile, a wireless telephone service provider headquartered at 4 Sylvan Way Parsippany,

NJ 07054. The TARGET CELL PHONE is described herein and in Attachment A, and the

location information to be seized is described herein and in Attachment B.

         2.       Because this waiwnt application seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a "pen register" and/or "trap and trace device," see 18 U.S.C. § 3127(3)

& (4), I also make this affidavit in support of an application by the United States of America for

an order pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen

registers and trap and trace devices ("pen-trap devices") to record, decode, and/or capture dialing,

routing, addressing, and signaling information associated with each communication to or from the

TARGET CELL PHONE.




1
 Coordinated Universal Time (UTC), also referred to as Greenwich Mean Time (GMT), Universal Time (UT), or
"Zulu" is an international time scale used in astronomical and aviation publications, weather products, and other
documents. UTC uses 24-hour (military) time notation and is based on the local standard time on the 0° longitude
meridian which runs through Greenwich, England. Midnight in Greenwich corresponds to 00:00 UTC, noon
corresponds to 12:00 UTC, and so on. UTC is six hours ahead of Central Standard Time (CST) and five hours ahead
of Central Daylight Time (CDT).




              Case 2:20-mj-00095-WED Filed 03/03/20 Page 2 of 20 Document 1
        3.      I am employed as a Deputy with the United States Marshals Service (USMS) and

have held that position for over 9 years. Prior to serving as a Deputy U.S. Marshal, I spent three

years working for the Allen County Sheriffs Depa1iment in Allen County, Indiana, as a Police

Officer and a Confinement Officer. As part of my duties in my cu1Tent position, I conduct

investigations to locate federal and state fugitives. I am an investigative or law enforcement officer

of the United States within the meaning of Section 2510(7) of Title 18, United States Code, in that

I am empowered by law to conduct investigations of and to make a1Tests for federal felony

offenses.

       4.       This affidavit is based upon my personal knowledge, and upon information reported

to me by other federal, state, and local law enforcement officers during the course of their official

duties, all of whom I believe to be truthful and reliable. Throughout this affidavit, reference will

be made to case agents. Case agents are those federal, state, and local law enforcement officers

who have directly paiiicipated in this investigation, and with whom your affiant has had regular

contact regarding this investigation.

       5.       This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set fmih all of my knowledge about this matter.

       6.       On January 10, 2020, a criminal complaint (case no.: 20-mj-834) and a1Testwa1Tant

were issued charging David QUINONES-RIOS in the Eastern District of Wisconsin and

elsewhere with conspiracy to possess with intent to distribute and to distribute controlled

substances, in violation of Title 21, United States Code, Section 846; possession with intent to

distribute and distribution of controlled substances, in violation of Title 21, United States Code,

Section 841(a)(l); attempt to possess with intent to distribute and to distribute controlled

substances, in violation of Title 21, United States Code, Section 846; use of communications

                                                 2


            Case 2:20-mj-00095-WED Filed 03/03/20 Page 3 of 20 Document 1
facilities to facilitate controlled substance felonies, in violation of Title 21, United States Code,

Section 843(b); conspiracy to launder monetary instruments, in violation of Title 18, United States

Code, Section 1956(h); and money laundering, in violation of Title 18, United States Code, Section

1956(a)(l)(B)(i). On February 11, 2020, a Federal grand jury, sitting in the Eastern District of

Wisconsin, returned a forty-four count indictment (case no.: 20-CR-3 0-JPS), which alleges various

violations of Federal law by QUINONES-RIOS and twenty-five other co-defendants.

        7.       The court has jurisdiction to issue the proposed warrant because it is a "court of

competentjurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C.

§ 2711(3)(A)(i).

                                       PROBABLE CAUSE

        8.       The United States, including the United States Marshals Service (USMS), is

conducting a fugitive investigation of QUINONES-RIOS regarding his flight from prosecution,

in violation of Title 18, United States Code, Section 1073, for pending Federal charges alleging

conspiracy to possess with intent to distribute and to distribute controlled substances, in violation

of Title 21, United States Code, Section 846; possession with intent to distribute and distribution

of controlled substances, in violation of Title 21, United States Code, Section 84l(a)(l); attempt

to possess with intent to distribute and to distribute controlled substances, in violation of Title 21,

United States Code, Section 846; use of communications facilities to facilitate controlled substance

felonies, in violation of Title 21, United States Code, Section 843(b); conspiracy to launder

monetary instruments, in violation of Title 18, United States Code, Section 1956(h); and money

laundering, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).



                                                  3


             Case 2:20-mj-00095-WED Filed 03/03/20 Page 4 of 20 Document 1
       9.      On January 15, 2020, law enforcement officers executed a search warrant in

relation to the criminal complaint filed in case no.: 20-mj-834 at a residential property located at

GPS coordinates: 18.4068300, -67.173210, in Aguada, Pue1io Rico, which had been identified as

QUINONES-RIOS's residence. Co-defendants who lived nearby, including David QUINONES-

QUINONES (QUINONES-RIOS's father), were arrested on January 15, 2020 as well. Since the

issuance of QUINONES-RIOS's arrest warrant in this case, QUINONES-RIOS has eluded

apprehension by law-enforcement authorities and is a fugitive. Given the search of QUINONES-

RIOS 's residence and the apprehension of nearby coconspirators, there is reason to believe that

QUINONES-RIOS is aware of his pending Federal charges and has fled in violation of Title 18,

United States Code, Section 1073 (Flight to Avoid Prosecution). There is also probable cause to

believe that the location inf01mation described in Attachment B will assist law enforcement in

an·esting QUINONES-RIOS, who is a "person to be a1Tested" within the meaning of Federal Rule

of Criminal Procedure 41 (c)(4).

       10.     On Januaiy 16, 2020, your Affiant conducted a public search ofFacebook.com and

located the profile user name "Rios Davito" with url: https://www.facebook.com/davito.rios.56.

Your Affiant confomed that the account is assigned to QUINONES-RIOS based on a comparison

between publicly-posted images on the "Rios Davito" Facebook page and photographs of

QUINONES-RIOS provided to the USMS by the Drug Enforcement Administration (DEA).

According to the DEA, QUINONES-RIOS uses the alias of "Davito," which is contained within

the Facebook account name. Your Affiant was also able to view publicly-posted images on the

"Rios Davito" Facebook account timeline. An image date-stamped January 2, 2020 depicted

QUINONES-RIOS with lmown co-conspirator Hector Yamil RODRIGUEZ-RODRIGUEZ. On



                                                4


         Case 2:20-mj-00095-WED Filed 03/03/20 Page 5 of 20 Document 1
January 15, 2020, at 1:57 a.m., the user of the "Rios Davito" Facebook account made his last post,

which read, "Every day that passes comes out a piggy every day i count with less."

         11.      On January 24, 2020, U.S. Magistrate Judge Nancy Joseph signed Pen Register and

Trap and Trace orders for the "Rios Davito" Facebook account. On March 1, 2020, Facebook

provided your Affiant with the following dates and times when the specified Internet Protocol

address (IP address)2 accessed the "Rios Davito" Facebook account:

                      IP Address 2607:fb90:0cda:d807:4dlb:b9ae:b4fd:f09c

                             Time 2020-03-02 03: 17 :29 UTC

                      IP Address 2607:fb90:0cda:d807:4dlb:b9ae:b4fd:f09c

                             Time 2020-03-02 03:17:28 UTC

                      IP Address 2607:fb90:0cda:d807:4dlb:b9ae:b4fd:f09c

                             Time 2020-03-02 03:16:36 UTC

                      IP Address 2607:fb90:0cda:d807:4dl b:b9ae:b4fd:f09c

                             Time 2020-03-02 03:13:41 UTC

                      IP Address 2607:fb90:0cda:d807:4dlb:b9ae:b4fd:f09c

                             Time 2020-03-02 03: 12:27 UTC"

         12.     Your Affiant utilized the website: www.arin.net (American Registry of Internet

Numbers        [ARIN])     to    obtain     the    owner      and     operator     of    the    IPv6     address:

2607:fb90:0cda:d807:4dlb:b9ae:b4fd:f09c. According to ARIN, the listed IPv6 is owned and



2
  An Internet Protocol address (IP address) is a numerical label assigned to each device connected to a computer
network that uses the Internet Protocol for communication. An IP address serves two main functions: host or network
interface identification and location addressing.

                                                        5


           Case 2:20-mj-00095-WED Filed 03/03/20 Page 6 of 20 Document 1
operation by T-Mobile. Your Affiant has utilized ARIN in the past and knows this website to be

reliable. Based on my training and experience, your Affiant believes QUINONES-RIOS is using

a cellular device (i.e., the TARGET CELL PHONE), serviced by T-Mobile, to access the "Rios

Davito" Facebook account.

       13.     Based on my training and experience, you Affiant knows that T-Mobile is a cellular

service provider and does have the ability to connect their cellular service to the internet through

Dynamic Internet Protocols. A Dynamic Internet Protocol address (dynamic IP address) is a

temporary IP address that is assigned to a computing device or node when it's connected to a

network. A Dynamic IP address is an automatically configured IP address assigned by a Dynamic

Host Configuration Protocol (DHCP) server to every new network node. Dynamic IP addresses

are generally implemented by Internet service providers and networks that have a large number of

connecting clients or end-nodes. Unlike static IP addresses, Dynamic IP addresses are not

permanent. A Dynamic IP is assigned to a node until it's connected to the network; therefore, the

same node may have a different IP address every time it reconnects with the network.

       14.     I know through training and experience, that T-Mobile is able to resolve IPv6

addresses. When T-Mobile resolves those IP addresses, they are able to identify the user and the

specific cellular telephone associated with that user. Providing T-Mobile with a IPv6 address and

time stamp serves the same function as providing T-Mobile with a specific cellular number. Thus,

the following IPv6 address and time stamp: 2607:fb90:0cda:d807:4dl b:b9ae:b4fd:fD9c, utilized

on 2020-03-02 03:17:29 UTC, will serve the same function as providing T-Mobile the cellular

telephone associated with one of its customer accounts.

       15.    In my training and experience, I have learned that T-Mobile is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

                                                6


         Case 2:20-mj-00095-WED Filed 03/03/20 Page 7 of 20 Document 1
communications service have technical capabilities that allow them to collect and generate

information about the locations of the cellular devices to which they provide service, including

cell-site data, also lmown as "tower/face information" or "cell tower/sector records." Cell-site data

identifies the "cell towers" (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular device and, in some cases, the "sector" (i.e., faces of the towers) to

which the device connected. These towers are often a half-mile or more apart, even in urban areas,

and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to a wireless device

does not necessarily serve every call made to or from that device. Accordingly, cell-site data

provides an approximate general location of the cellular device.

        16.      Based on my training and experience, I lmow that T-Mobile can collect E-911

Phase II data about the location of the TARGET CELL PHONE, including by initiating a signal

to determine the location of the TARGET CELL PHONE assigned IPv6 address:

2607:fb90:0cda:d807:4dlb:b9ae:b4fd:fil9c, utilized on 2020-03-02 03:17:29 UTC, on T-Mobile

network or with such other reference points as may be reasonably available.

       17.       Based on my training and experience, I lmow that T-Mobile can collect cell-site

data     about      the     TARGET         CELL        PHONE          assigned      IPv6      address:

2607 :fb90:0cda:d807 :4dl b: b9ae: b4fd:fil9c, utilized on 2020-03-02 03: 17 :29 UTC. Based on my

training and experience, I know that for each communication a cellular device makes, its wireless

service provider can typically determine: (1) the date and time of the communication; (2) the

telephone numbers involved, if any; (3) the cell tower to which the customer connected at the

beginning of the communication; (4) the cell tower to which the customer connected at the end of

the communication; and (5) the duration of the communication. I also lmow that wireless providers

such as T-Mobile typically collect and retain cell-site data pe1iaining to cellular devices to which

                                                  7


         Case 2:20-mj-00095-WED Filed 03/03/20 Page 8 of 20 Document 1
they provide service in their normal course of business in order to use this infmmation for various

business-related purposes.

        18.      I know that some providers of cellular telephone service have technical capabilities

that allow them to collect and generate E-911 Phase II data, also known as GPS data or latitude-

longitude data. E-911 Phase II data provides relatively precise location information about the

cellular telephone itself, either via GPS tracking technology built into the phone or by triangulating

on the device's signal using data from several of the provider's cell towers. As discussed above,

cell-site data identifies the "cell towers" (i.e., antenna towers covering specific geographic areas)

that received a radio signal from the cellular telephone and, in some cases, the "sector" (i.e., faces

of the towers) to which the telephone connected. These towers are often a half-mile or more apaii,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest

to a wireless device does not necessarily serve every call made to or from that device. Accordingly,

cell-site data is typically less precise that E-911 Phase II data. Based on my training and

experience, I know that the Service Provider can collect E-911 Phase II data about the location of

the Target Cell Phone, including by initiating a signal to determine the location of the Target Cell

Phone on the Service Provider's network or with such other reference points as may be reasonably

available.

        19.      Based on my training and experience, I know each cellular device has one or more

unique identifiers embedded inside it. Depending on the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different forms, including an

Electronic Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile

Identification Number ("MIN"), a Subscriber Identity Module ("SIM"), a Mobile Subscriber

Integrated Services Digital Network Number ("MSISDN"), an International Mobile Subscriber

                                                  8


             Case 2:20-mj-00095-WED Filed 03/03/20 Page 9 of 20 Document 1
Identifier ("IMSI"), or an International Mobile Equipment Identity ("IMEI"). The umque

identifiers - as transmitted from a cellular device to a cellular antenna or tower - can be recorded

by pen-trap devices and indicate the identity of the cellular device making the communication

without revealing the communication's content.

                                  AUTHORIZATION REQUEST

        20.      Based on the foregoing, I request that the Court issue the proposed search wa1Tant,

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703( c).

        21.      I further request that the Court direct the Service Provider to disclose to the

government any information described in Section I of Attachment B that is within its possession,

custody, or control.

        22.     I also request that the Court direct T-Mobile to furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference with

the T-Mobile's services, including by initiating a signal to dete1mine the location of the TARGET

CELL PHONE on the T-Mobile's network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The government

shall reasonably compensate T-Mobile for reasonable expenses incuned in furnishing such

facilities or assistance.

        23.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the wa1Tant to delay notice until

180 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of TARGET

                                                   9


         Case 2:20-mj-00095-WED Filed 03/03/20 Page 10 of 20 Document 1
CELL PHONE would seriously jeopardize the ongoing investigation, as such a disclosure would

give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(l). As further specified in

Attachment B, which is incorporated into the wanant, the proposed search waITant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as defined

in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable necessity for

the seizure for the reasons set forth above. See 18 U.S. C. § 3103a(b)(2).

       24.       I further request that the Court direct T-Mobile to disclose to the government any

inf01mation described in Attachment B that is within the possession, custody, or control of T-

Mobile. I also request that the Court direct T-Mobile to furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with T-Mobile

services, including by initiating a signal to determine the location of the Target Cell Phone on T-

Mobile network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall reasonably compensate T-

Mobile for reasonable expenses incutTed in furnishing such facilities or assistance.

       25.       I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the TARGET CELL PHONE assigned IPv6:

2607:fb90:0cda:d807:4dlb:b9ae:b4fd:fil9c, utilized on 2020-03-02 03:17:29 UTC, outside of

daytime hours.




                                                 10


         Case 2:20-mj-00095-WED Filed 03/03/20 Page 11 of 20 Document 1
                                   ATTACHMENT A
                                 Property to Be Searched

       The cellular telephone assigned IPv6 address: 2607:fb90:0cda:d807:4dlb:b9ae:b4fd:fD9c,

utilized on 2020-03-02 03:17:29 UTC (the "TARGET CELL PHONE"), whose wireless service

provider is T-MOBILE, a company headquartered at 4 Sylvan Way Parsippany, NJ 07054.




       Case 2:20-mj-00095-WED Filed 03/03/20 Page 12 of 20 Document 1
                                   ATTACHMENT B

                             Particular Things to be Seized


I.      Information to be Disclosed by the Provider

     To the extent that the information described in Attachment A is within the possession,

custody, or control of T-Mobile, including any information that has been deleted but is still

available to T-Mobile or that has been preserved pursuant to a request made under 18 U.S.C.

§ 2703(:f), T-MOBILE is required to disclose to the government the following information

peiiaining to the Account listed in Attachment A:

        a. The following subscriber and historical information about the customers or
           subscribers associated with the TARGET CELL PHONE for the time period
           January 15, 2020 through March 3, 2020:

                1. Names (including subscriber names, user names, and screen names);

               11. Addresses (including mailing addresses, residential addresses, business
                   addresses, and e-mail addresses);

              111. Local and long distance telephone connection records;

              1v. Records of session times and durations, and the temporarily assigned
                  network addresses (such as Internet Protocol ("IP") addresses) associated
                  with those sessions;

               v. Length of service (including start date) and types of service utilized;

              v1. Telephone or instrument numbers (including MAC addresses, Electronic
                  Serial Numbers ("ESN"), Mobile Electronic Identity Numbers ("MEIN"),
                  Mobile Equipment Identifier ("MEID"); Mobile Identification Number
                  ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber
                  Integrated Services Digital Network Number ("MSISDN"); International
                  Mobile Subscriber Identity Identifiers ("IMSI"), or International Mobile
                  Equipment Identities ("IMEI");

              vii. Other subscriber numbers or identities (including the registration Internet
                   Protocol ("IP") address);

             viii. Means and source of payment for such service (including any credit card or
                   bank account number) and billing records; and


     Case 2:20-mj-00095-WED Filed 03/03/20 Page 13 of 20 Document 1
        1x. All records and other information (not including the contents of
            communications) relating to wire and electronic communications sent or
            received by the TARGET CELL PHONE, including:

               (A) the date and time of the communication, the method of the
               communication, and the source and destination of the communication (such
               as the source and destination telephone numbers (call detail records), email
               addresses, and IP addresses); and

                (B) information regarding the cell tower and antenna face (also known as
               "sectors" through which the communications were sent and received).

  b. Information associated with each communication to and from the TARGET CELL
     PHONE for a period of 45 days from the date of this waiTant, including:

          1.   Any unique identifiers associated with the cellular device, including ESN,
               MEIN, MSISDN, IMSI, SIM, or MIN;

         ii. Source and destination telephone numbers;

        111.   Date, time, and duration of communication; and

        1v. All data about the cell towers (i.e. antenna towers covering specific
            geographic areas) and sectors (i.e. faces of the towers) to which the
            TARGET CELL PHONE will connect at the beginning and end of each
            communication.

  c. Information about the location of the TARGET CELL PHONE for a period of 30
     days, during all times of day and night. "Information about the location of the
     Subject Phone" includes all available E-911 Phase II data, GPS data, latitude-
     longitude data, and other precise location information.

         1.    To the extent that the information described in the previous paragraph
               (hereinafter, "Location Information") is within the possession, custody, or
               control of T-MOBILE, T-MOBILE is required to disclose the Location
               Infmmation to the government. In addition, T-MOBILE must furnish the
               government all information, facilities, and technical assistance necessary to
               accomplish the collection of the Location Information unobtrusively and
               with a minimum of interference with T-MOBILE's services, including by
               initiating a signal to determine the location of the TARGET CELL
               PHONE on T-MOBILE's netwod<- or with such other reference points as
               may be reasonably available, and at such intervals and times directed by the
               government. The government shall compensate T-MOBILE for reasonable
               expenses incmTed in furnishing such facilities or assistance.

                                         2


Case 2:20-mj-00095-WED Filed 03/03/20 Page 14 of 20 Document 1
       11.   This warrant does not authorize the seizure of any tangible property. In
             approving this wairnnt, the Court finds reasonable necessity for the seizure
             of the Location Information. See 18 U.S.C. § 3103a(b)(2).




                                      3


Case 2:20-mj-00095-WED Filed 03/03/20 Page 15 of 20 Document 1
    II.      Information to Be Seized by the Government


          All information described above in Section I that will assist in arresting David

QUINONES-RIOS, who was charged with violating, inter alia, Title 21, United States Code,

Section 846, Title 18, United States Code, Section l 956(h) between September 1, 2018 and

January 15, 2020, is the subject of an anest wanant issued on January 10, 2020, and who is

suspected to be violating Title 18, United States Code, Section 1073, and is a "person to be

anested" within the meaning of Federal Rule of Criminal Procedure 4l(c)(4).

          Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney supp01i staff, agency personnel assisting the

government in this investigation, and outside technical expe1is under government control) are

authorized to review the records produced by the Provider in order to locate the things particularly

described in this Waiwnt.




                                                4


          Case 2:20-mj-00095-WED Filed 03/03/20 Page 16 of 20 Document 1
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


IN THE MATTER OF THE SEARCH OF                                 Case No.:   ZO · .A/( T-- f S-
THE CELLULAR DEVICE ASSIGNED IPv6
ADDRESS: 2607:fb90:0cda:d807:4dlb:b9ae:b4fd:fD9c,
UTILIZED ON 2020-03-02 03:17:29 UTC, WHICH
IS STORED AT PREMISES CONTROLLED BY
T-MOBILE


   APPLICATION FOR ORDER COMMANDING T-MOBILE NOT TO NOTIFY ANY
            PERSON OF THE EXISTENCE OF SEARCH WARRANT


        The United States requests that the Comi order T-MOBILE, an electronic communications

service provider and/or a remote computing service, not to notify any person (including the

subscribers or customers of the account(s) listed in the Search Wanant) of the existence of the

attached Search Warrant for a time period of six months.

        T-MOBILE is a provider of an electronic communication service, as defined in 18 U.S.C.

§ 2510(15), and/or a remote computer service, as defined in 18 U.S.C. § 2711(2). Pursuant to 18

U.S.C. § 2703, the United States obtained the attached Search Wairant, which requires T-MOBILE

to disclose ce1iain records and information to the United States. This Comi has authority under

18 U.S.C. § 2705(b) to issue "an order commanding a provider of electronic communications

service or remote computing service to whom a wanant, subpoena, or court order is directed, for

such period as the court deems appropriate, not to notify any other person of the existence of the

wairant, subpoena, or court order." Id

       In this case, such an order would be appropriate because the attached Search Warrant

relates to an ongoing criminal investigation that is neither public nor known to all of the targets of

the investigation, and its disclosure may alert the targets to the ongoing investigation.




         Case 2:20-mj-00095-WED Filed 03/03/20 Page 17 of 20 Document 1
Accordingly, there is reason to believe that notification of the existence of the attached Search

Wanant will seriously jeopardize the investigation, including by giving targets an oppmiunity to

flee or continue flight from prosecution, destroy or tamper with evidence, change patterns of

behavior, or notify confederates. See 18 U.S.C. § 2705(b)(2), (3), (5). Some of the evidence in

this investigation is stored electronically.   If alerted to the investigation, the subjects under

investigation could destroy that evidence, including information saved to their personal computers.

       WHEREFORE, the United States respectfully requests that the Court grant the attached

Order directing T-MOBILE not to disclose the existence or content of the attached Search Wanant,

except that T-MOBILE may disclose the attached Search Warrant to an attorney for T-MOBILE

for the purpose of receiving legal advice.

       The United States further requests that the Comi order that this application and any

resulting order be sealed for a time period of six months. As explained above, these documents

discuss an ongoing criminal investigation that is neither public nor lmown to all of the targets of

the investigation.   Accordingly, there is good cause to seal these documents because their

premature disclosure may seriously jeopardize that investigation.

       Executed on March 3, 2020, at Milwaukee, Wisconsin.

                                               MATTHEW D. KRUEGER
                                               United States Attorney

                                      By:

                                               ROBERT i. BRADY! JR.
                                               Assistant United States Attorney
                                               United States Attorney's Office, EDWI
                                               517 E. Wisconsin Avenue, Room 530
                                               Milwaukee, Wisconsin 53202
                                               414-297-1724




                                                 2
         Case 2:20-mj-00095-WED Filed 03/03/20 Page 18 of 20 Document 1
                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


IN THE MATTER OF THE SEARCH OF                                Case No.:   L   f} .. A;{T..-f S--
THE CELLULAR DEVICE ASSIGNED IPv6
ADDRESS: 2607:fb90:0cda:d807:4dlb:b9ae:b4fd:f09c,
UTILIZED ON 2020-03-02 03: 17 :29 UTC, WHICH
IS STORED AT PREMISES CONTROLLED BY
T-MOBILE


            ORDER COMMANDING T-MOBILE NOT TO NOTIFY ANY PERSON OF
                     THE EXISTENCE OF SEARCH WARRANT


          The United States has submitted an application pursuant to 18 U.S.C. § 2705(b), requesting that

the Court issue an Order commanding T-MOBILE, an electronic communications service provider

and/or a remote computing service, not to notify any person (including the subscribers or customers of

the account(s) listed in the Search Warrant) of the existence of the attached Search Waffant for a time

period of six months.

          The Court determines that there is reason to believe that notification of the existence of the

attached Search Warrant will seriously jeopardize the government investigation, including by giving

targets an opportunity to flee or continue flight from prosecution, destroy or tamper with evidence,

change patterns of behavior, or notify confederates. See 18 U.S.C. § 2705(b)(2), (3), (5).

          IT IS THEREFORE ORDERED under 18 U.S.C. § 2705(b) that T-MOBILE shall not disclose

the existence of the attached Search Warrant or this Order of the Comi, to the listed subscriber or to any

other person, for a time period of six months, except that T-MOBILE may disclose the attached Search

Warrant and this Order of the Comito an attorney for T-MOBILE for the purpose of receiving legal

advice.




             Case 2:20-mj-00095-WED Filed 03/03/20 Page 19 of 20 Document 1
       IT IS FURTHER ORDERED that the application and this Order are sealed for a time period of

six months.




                                                United States Magistrate Ju   e
                                                Case No.:




              Case 2:20-mj-00095-WED Filed 03/03/20 Page 20 of 20 Document 1
